          Case 3:13-cv-02295-JSC Document 136 Filed 09/12/19 Page 1 of 1


                                                                           FILED
                     UNITED STATES COURT OF APPEALS
                                                                               SEP 11 2019
                             FOR THE NINTH CIRCUIT                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




DENNIS JOSEPH RAIMONDO, AKA                     No.    18-15416
Justin Raimondo; ERIC ANTHONY
GARRIS,                                         DC No. 13 cv-02295 JSC
                                                ND Cal., San Francisco
               Plaintiffs-Appellants,

 v.                                             ORDER

FEDERAL BUREAU OF
INVESTIGATION,

               Defendant-Appellee.


Before:       TASHIMA, W. FLETCHER, and BERZON, Circuit Judges.

      Counsel for Appellant Dennis Joseph Raimondo has filed a Notice of Death

of Appellant Raimondo. [Dkt. 52] The notice represents that Raimondo died on

June 27, 2019, during the pendency of this appeal, and that no party will be

substituted for Raimondo. Because no party has been, or will be, substituted for

Raimondo under Fed. R. App. P. 43(a)(1), this appeal is moot as to Raimondo. See

King v. County of Los Angeles, 885 F.3d 548, 559 (9th Cir. 2018).

      Accordingly, this appeal is DISMISSED as to Appellant Raimondo.
